DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A in the reply filed on 1/6/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “alcohol”, and the claim also recites “ethanol” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHOU et al. (US 2015/0380738).
Regarding claims 1 and 8,
	ZHOU teaches a method of making a free standing carbon network with active material abstract. The method includes forming a three layered structure as described in Fig. 1e and [0112]. A carbon nanomaterial such as carbon nanotubes are dispersed to form a first mixture and deposited to form a first layer [0112]. A second layer is deposited using a mixture of carbon nanomaterial and (electrode) active material such [0112]. Thereafter, a third layer is deposited using the first mixture or mixture different form the first mixture [0112]. The first and second layers corresponds to a substrate pre-deposited with an electrode active material. The first mixture used in the third layer is a liquid dispersion comprising carbon nanotubes. The reference further teaches the electrodes can be formed in a roll-to-roll process (continuous) to increase throughput [0018].
Regarding claim 2,
	ZHOU teaches the substrate for the first layer can be filter paper that is peeled off after fabrication [0110].
Regarding claim 4,
	ZHOU teaches the carbon nanotubes are multiwall CNT [0097].
Regarding claim 6,
	ZHOU teaches the carbon nanotubes are suspended in solvent [0117] and describes ethanol and water as solvents that do not react with carbon nanotubes [0104].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 2015/0380738) in view of SHIN et al. (US 2019/0237748).
Regarding claim 3,
	ZHOU teaches the formation of a free standing composite/electrode but does not teach a step of compressing the composite. However, SHIN teaches that when making a free standing electrode including active material and carbon nanotubes, a calendaring process can be used to improve film density [0122]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include a calendaring step for the electrode in ZHOU to improve film density. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 2015/0380738) in view of SAWAKI et al. (US 2013/0065125).
Regarding claim 5,
	ZHOU teaches providing multiwall carbon nanotubes (MWNT) to the electrode composition but does not teach the use of single wall carbon nanotubes. However, SAWAKI teaches that when providing electrodes with carbon nanotubes single-wall and multi-wall nanotubes are recognized equivalents [0025]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use single wall nanotubes instead of multiwall nanotubes as a simple substitution of known carbon nanotubes used in electrodes for lithium ion batteries.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 2015/0380738) in view of GRIGORIAN et al. (US 2013/0040229).
Regarding claim 7,
	ZHOU teaches using carbon nanotubes in a dispersion but does not teach including a surfactant. However GRIGORIAN teaches that when making a dispersion of carbon nanotubes it is typical to include surfactant [0062]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include surfactant in the dispersion of ZHOU to improve dispersion of the carbon nanotubes in the solvent.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 2015/0380738) in view of ESHRAGHI et al. (US 2021/0399289).
Regarding claim 9,
[0086]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to substitute one cathode active material for another as art recognized equivalents.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 2015/0380738) in view of HARUTYUNYAN et al. (US 2016/0009557) in view of DENTON et al. (US 2015/0059571).
Regarding claims 10 and 11,
	ZHOU teaches using carbon nanotubes and fabricates them in a fluidized bed CVD [0100]. The reference does not expressly teach using a synthesis reactor with metal catalyst carbon precursor, growth promoter and carrier gas. However, HARUTYUNYAN teaches making carbon nanotubes by providing catalyst, a carbon containing gas such as carbon monoxide and other hydrocarbons (carbon source), and diluent such as argon (carrier gas) [0030]. An additional gas for improving formation of single wall nanotubes (SWNT) can also be included such as hydrogen [0032]. The method produces more homogenous nanotubes [0005]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the manufacturing method of HARUTYUNYAN to make the carbon nanotubes of ZHOU to make more homogenous carbon nanotubes.
[0121]. The water used to remove carbon nanotubes is considered the liquid medium because water is also used in ZHOU for the nanotube dispersion. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to recover the carbon nanotubes using the method of DENTON because the fabricated nanotubes need to be recovered before they can be used in ZHOU.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 2015/0380738) in view of HARUTYUNYAN et al. (US 2016/0009557) in view of NODA et al. (US 2012/0219490).
Regarding claims 10 and 11,
	ZHOU teaches using carbon nanotubes and fabricates them in a fluidized bed CVD [0100]. The reference does not expressly teach using a synthesis reactor with metal catalyst carbon precursor, growth promoter and carrier gas. However, HARUTYUNYAN teaches making carbon nanotubes by providing catalyst, a carbon containing gas such as carbon monoxide and other hydrocarbons (carbon source), and diluent such as argon (carrier gas) [0030]. An additional gas for improving formation of single wall nanotubes (SWNT) can also be included such as hydrogen [0032]. The method produces more homogenous nanotubes [0005]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the manufacturing method of HARUTYUNYAN to make the carbon nanotubes of ZHOU to make more homogenous carbon nanotubes.
[0133]. At the time of filing the invention it would have been prima facie obvious to use the liquid recovery mechanism of NODA as a simple substitution of known techniques for recovering carbon nanotubes from a gas stream. The reference is silent to the liquid used but one of ordinary skill in the art would use water or ethanol because ZHOU teaches they are inert to carbon nanotubes as described above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AUSTIN MURATA/Primary Examiner, Art Unit 1712